*156Dissenting Opinion.
Breaux, J.
I have no dissent to express from the interpretation of the statute in said case, as stated by the majority of the court.
The decisions of this court heretofore unreversed formed the law, and entered into the body of precedents. The ruling in making the change might, for the purpose of settling all questions, embrace the possible issues as to whether any demand can be made for previous years for amount and penalty.
The implied guarantee of the State not to disturb past final settlements, under existing precedents, are questions which may now be decided, and thereby add to the certainty and security of judicial interpretation.